May 15, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
NO. 14-12-00298-CR

                           EX PARTE BERNARD MARIO CLARK
                               ____________________

       Today, the Court considered the State’s motion to dismiss the appeal as frivolous
and found it meritorious. The Court orders the appeal DISMISSED AS FRIVOLOUS in
accordance with its opinion. See Tex. Gov’t Code § 498.0045. We further order that all
costs incurred by reason of this appeal be paid by appellant if he is not indigent. We
further order this decision certified below for observance.